Citation Nr: 1732694	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant had periods of active duty for training (ADT) and inactive duty training (IDT), including apparently from June 1988 to August 1988 and from June 1989 to July 1989.  He has established Veteran status by virtue of having established service connection for tinnitus, rated 10 percent.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2015 this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim and to ensure compliance with prior remand instructions.  See 38 C.F.R. § 3.159.

The February 2015 Board remand was for an examination to ascertain the etiology of the Veteran's hearing loss disability.  The AOJ was to advises the examiner of the Veteran's periods of Federalized (and qualifying for VA benefits) service.  The Veteran was afforded an April 2015 VA examination; however, the examiner was not advised of the Veteran's periods of qualifying service.  Additionally, the Board directed that if a hearing loss disability was diagnosed and found to be unrelated to the Veteran's periods of ADT/IDT, the examiner must explain the basis for dissociating the etiology of the Veteran's hearing loss from the etiology of his service connected tinnitus. 

Furthermore, the opinion offered on April 2015 examination was not fully responsive to the questions posed by the Board in its remand.  While the examiner diagnosed bilateral sensorineural hearing loss, and opined that the Veteran's hearing loss was not at least as likely as not caused by, or a result of an event in, military service; the examiner did not explain the basis for dissociating the etiology of the hearing loss from that of the service-connected tinnitus.  Accordingly, a remand for corrective action (an addendum medical advisory opinion) is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to audiologist who examined the Veteran in April 2015, and provided the opinion then offered.  (If that provider is unavailable, or unable to provide the addendum opinions sought, the record should be forwarded to another VA audiologist for review and the opinions sought.) The AOJ must advise the consulting provider of the Veteran's periods of Federalized (and qualifying for VA benefits) service.  Based on review of the record (to include this remand) the audiologist should provide opinions that respond to the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's hearing loss was incurred during a qualifying period of ADT or IDT with the National Guard?  If the hearing loss disability is determined to be unrelated to the Veteran's periods of ADT/IDT and exposure to noise trauma during such periods, the examiner must identify the etiology for the hearing loss considered more likely; account for the representative's argument that the levels of noise to which the Veteran was exposed in service far exceeded the level of noise trauma he experienced postservice; and must explain the basis for dissociating the etiology of the Veteran's hearing loss from the etiology of his service connected tinnitus.
All opinions must include rationale. 

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

